UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-2183



WILLIAM HOLT COBB,

                                                 Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Jerry D. Hogg, Magistrate
Judge. (CA-99-335-2)


Submitted:   January 4, 2000                 Decided:   February 7, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


William Holt Cobb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In this appeal, the district court construed a pro se document

styled as a “Notice of Appeal” to a “United States District Court

Judge” as a notice of appeal to this court.    The court took the

view that William Holt Cobb sought to appeal the district court's

order denying his appeal from the magistrate judge's order that

placed his petition for writ of coram nobis in abeyance.    See Cobb

v. West Virginia, No. CA-99-335-2 (S.D.W. Va. Aug. 25, 1999).   Be-

cause we conclude that the notice of appeal is inadequate to confer

jurisdiction on this court, we dismiss the appeal for lack of

jurisdiction. Pursuant to Fed. R. App. P 3(c)(1)(C), the notice of

appeal must name the court to which appeal is taken.   Cobb’s notice

of appeal names only the United States District Court as the court

to which appeal is taken.   Thus, we are without jurisdiction even

if we accord Cobb’s filing a liberal construction.*

     Accordingly, we dismiss the appeal and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           DISMISSED


     *
       We further note that even if Cobb had properly filed an
appeal to this court from the district court’s order denying Cobb’s
appeal from the magistrate judge’s order placing his petition for
a writ of coram nobis in abeyance, we would still lack jurisdiction
to review the district court’s order because it was neither a final
judgment nor an interlocutory order reviewable on appeal.


                                 2